Citation Nr: 1135638	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  98-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in August 1996, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2003, the Veteran appeared at hearing before an Acting Veterans Law Judge and a transcript of the hearing is in the Veteran's file.

In August 2003, the Board remanded the case for additional development.

In May 2006, the Board offered the Veteran the opportunity for another hearing because the Acting Veterans Law Judge, who had conducted the hearing in January 2003 was no longer at the Board.  In June 2006, the Veteran indicated that he did not want another hearing.

In a decision in June 2006, the Board denied the claim of service connection for residuals of a neck injury, claimed as residual of a neck fracture.  The Veteran then appealed the decision of the Board to the United States Court of Appeals for Veterans Claims (Court).  In May 2007, the Court granted a Joint Motion for Remand and vacated the Board's decision and remanded the case to the Board for compliance with the instructions in the Joint Motion.  A copy of the Joint Motion and the Court's order are in the file.

In February 2008 and in November 2008, the Board remanded the claim in order to obtain a VA medical opinion.  Additional development continues to be necessary.





The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As a result of the development in the case, there remains a question as to the findings on the post-service X-ray in 1982, which is pertinent to the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the inpatient records for the six days of hospitalization in March 1982 at the Bonham, Texas VA Medical Center, for treatment of cervical strain, including the actually report of X-rays of the cervical spine.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain records, including any inpatient records, from the San Antonio VA Medical Center from 1982. If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

3.  On completion of the above, adjudicate the claim.  If the decision remains adverse to the Veteran, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


